Opinion by
Wright, J.,
On November 21, 1958, Raymond Massey filed an application for unemployment compensation benefits, alleging, inter alia, that he had a valid separation from his last employment with Golf Park of New Jersey, Route 206, Whitehorse, New Jersey. His address was given as 1415 E. Upsal Street, Philadelphia, Pennsylvania. As a result of this application, Massey received checks through June 25, 1959. On November 21, 1959, Massey filed another application based on a separation from the same employer, again giving the Upsal Street address. As a result of this second application, Massey received checks through May 6, 1960. On June 20, 1960, the Bureau of Employment Security determined that Massey was not eligible to receive *90benefits under either application.1 On the same date the Bureau’s determination was mailed to' Massey at the Upsal Street address. Massey did not appeal from this determination until July 14, 1960, following the receipt by him of a notice relative to overpayment. The Referee dismissed the appeal on the ground that it was not timely filed. The Board of Review affirmed the decision of the Referee, and the instant appeal to the Superior Court followed.
Section 501(e) of the statute provides that the determination of the Bureau shall be final unless claimant files an appeal “within ten (10) calendar days after such notice was delivered to him personally, or was mailed to his last known post office address”. Claimant asserts that he did not have actual notice of the Bureau’s determination until July 8, I960, and that he filed his appeal within ten days from that date. He argues that the notice from the Bureau “was mailed neither to his correct address, nor to his ‘last known address’ ”. He contends that, since the Bureau had arrived at the conclusion that he was not a resident of Pennsylvania, “the Bureau did not believe that Upsal Street was the residence of appellant on June 20, 1960”. However, claimant admitted that 1415 E. Upsal Street was his correct address, that there was someone at that address to receive his mail, and that he had not appealed in time merely because he was out of town. His testimony was as follows:
“Q. Sir, I show you the date on the determination notice that appears on the upper right hand corner, *91the original copy was sent to you. I call your attention to the date at the lower left hand side which tells you the last day to file an appeal which is June 30, 1960. Now I show you the perfective appeal from line 15 which says you filed that appeal on Thursday, July 14 in person, is that correct? A. Right. Q. Do you have any reason why you didn’t file an appeal within 10 days? A. I ivas out of town at the time, didn’t receive the notification from the Bureau. Q. Is 1415 E. Upsal St. your correct address and was that your address at that time also? A. Right. Q. Is there no one there to receive mail for you? A. Yes, there is. I was out at Cleveland, Ohio, at the time. Q. When you leave home don’t you make prolusions for the receipt and handling of mail when you’re away from home? A. Never receive that much mail that’s that important as a general rule”.
Our examination of this record discloses that the evidence supports the finding of the Referee and the Board that the Bureau’s determination was mailed to claimant’s last known post office address, and that it ivas delivered to that address in due course. Claimant may not here complain about his failure, if such there was, to make provision for his mail to be forwarded. He does not assert that he was in any way misled or misinformed as to his right of appeal. Under the circumstances we have no alternative other than to affirm the decision of the Board. See Banton Unemployment Compensation Case, 193 Pa. Superior Ct. 356, 165 A. 2d 90; Kasarian Unemployment Compensation Case, 194 Pa. Superior Ct. 344, 168 A. 2d 804.
Decision affirmed.

 The reasons assigned by the Bureau were that Massey was not a bona fide resident of Pennsylvania, that he was not totally unemployed, that his wages were fraudulently reported, and that both applications were invalid under the provisions of Section 401(c) and (d) as defined in Section 4(u) and (w) of the Unemployment Compensation Law. Act of December 5, 193G, P. L. (1937) 2897, 43 P.S. 751 et seq.